DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 8/30/2020 has been considered.
Drawings
The drawings filed on 8/3/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 8/3/2020 are acceptable.
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al. (US 2011/0254159) discloses: “a substrate; a plurality of conductive pads over on the substrate; a passivation layer over on the conductive pads and the substrate; a plurality of conductive pillars extending through the passivation layer and connected to the conductive pads”.  Hwang does not disclose “a molding compound extending between the conductive pillars and encapsulating sidewalls of the substrate and the conductive pillars, the molding compound comprising a single continuous material, wherein uppermost surfaces of the conductive pillars are .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a molding compound extending between the conductive pillars and encapsulating sidewalls of the substrate and the conductive pillars, the molding compound comprising a single continuous material, wherein uppermost surfaces of the conductive pillars are level with uppermost surfaces of the molding compound” in combination with the remaining claimed  features.
Regarding claim 10, the prior art does not disclose “ a molding material contacting sidewalls of the substrate and the conductive pillar, the molding material comprising a single layer, an uppermost surface of the molding material being level with the flat uppermost surface” in combination with the remaining claimed features.
Regarding claimed 16, the prior art does not disclose “ a molding compound extending continuously along opposite sidewalls of the substrate and between adjacent ones of the conductive bumps, a top surface of the molding compound being level with top surfaces of the conductive bumps” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899